Citation Nr: 9921973	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  96-02 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1. Entitlement to an increased evaluation for postoperative 
peritoneal adhesions, evaluated 40 percent disabling, for 
purposes of accrued benefits.  

2. Entitlement to an increased evaluation for postoperative 
residuals of a right ureteroureterostomy, evaluated 10 
percent disabling, for purposes of accrued benefits.

3. Entitlement to secondary service connection for residuals 
of a cerebrovascular accident, for purposes of accrued 
benefits.

4. Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for pancreatic cancer, 
for purposes of accrued benefits.

5.   Entitlement to service connection for the cause of the 
veteran's death.

6 Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from August 1951 to December 
1952.  He died in July 1995 and the appellant is his widow.

A hearing was held before an RO hearing officer in January 
1994.  A transcript of the hearing is of record.

The first four issues noted on the title page represent 
claims pending in various stages at the time of the veteran's 
death.  In July 1995, the appellant indicated that she wished 
to pursue all pending claims the veteran had filed, as claims 
for accrued benefits.

The genitourinary disorder and the peritoneal adhesions were 
disorders for which compensation was in effect pursuant to 
the provisions of 38 U.S.C.A. § 1151.  The matter of an 
increased rating for the genitourinary disorder had been the 
subject of a statement of the case in December 1993, an RO 
hearing in January 1994, and supplemental statements of the 
case in April 1994, October 1994 and March 1995.  The matter 
of an increased rating for peritoneal adhesions was the 
subject of supplemental statements of the case in October 
1994 and March 1995.

The third issue noted on the title page was the subject of a 
January 1995 rating action.  It was based on a claim that 
surgery for the peritoneal adhesions, already the subject of 
an award of section 1151 benefits, resulted in a 
cerebrovascular accident.  The veteran died prior to the time 
the 1 year period for filing a notice of disagreement 
expired.  The claim was pending at his death.

The fourth issue noted on the title page is construed to 
arise from a claim the veteran filed in May 1995 indicating 
that stomach (pancreatic) cancer was caused by his original 
operation (indicated to be surgery performed during VA 
hospitalization from May 25, 1992, to June 6, 1992).

The fifth issue noted on the title page was the subject of an 
RO rating decision in September 1995.  It involves not only a 
question of whether the disorders reported to have caused or 
contributed to the veteran's death arose in service or during 
the first post-service year, but also a question of whether 
any other disorder which was the subject of an award of 
section 1151 benefits during the veteran's lifetime, or which 
might become the subject of an award of accrued benefits, 
caused or contributed to death.

The sixth issue noted on the title page was also the subject 
of the September 1995 RO rating decision.  It involves 
questions as to whether the veteran's death was caused by VA 
treatment of any disorder which was not the subject of a 
grant of section 1151 benefits during his lifetime, and which 
does not become the subject of an award of accrued benefits 
by virtue of the now pending claims.

In the case of Gardner v. Derwinski, 1 Vet.App. 584 (1991), 
the United States Court of Appeals for Veterans Claims 
(Court) invalidated 38 C.F.R. § 3.358(c)(3) which had 
previously governed the adjudication of claims under 
38 U.S.C.A. § 1151.  The Court's decision was affirmed by the 
United States Court of Appeals for the Federal Circuit in 
Gardner v. Brown, 5 F.3d 1456 (Fed.Cir. 1993), and was 
subsequently appealed to the Supreme Court of the United 
States (Supreme Court).

On December 12, 1994, the Supreme Court issued its decision 
in Brown v. Gardner, 115 S.Ct. 552 (1994), affirming the 
earlier decisions of the Court and the United States Court of 
Appeals for the Federal Circuit.  On March 16, 1995, amended 
regulations were published deleting the fault or accident 
requirements of 38 C.F.R. § 3.358(c)(3), in order to conform 
the controlling regulation to the Supreme Court's decision.  
In fact, the RO's September 1995 and April 1998 rating 
decisions applied the amended regulatory criteria in its 
adjudication of the appellant's claim for compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
pancreatic cancer, for purposes of accrued benefits, and for 
DIC benefits pursuant to the provisions of U.S.C.A. § 1151.  

Recently, Congress amended 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).  The 
veteran's claim for compensation benefits for pancreatic 
cancer, pursuant to the provisions of 38 U.S.C.A. § 1151, was 
received in May 1995.  The appellant's accrued claim for 
section 1151 benefits for pancreatic cancer is derivative 
therefrom.  The appellant's claim for DIC benefits pursuant 
to section 1151 was received in July 1995.  Accordingly, the 
section 1151 accrued benefits claim and the DIC section 1151 
claim must be adjudicated in accordance with the earlier 
version of 38 U.S.C.A. § 1151 and the March 16, 1995 amended 
regulations.  Thus, neither evidence of an unforeseen event 
nor evidence of VA negligence is required here.

The Board remanded the case in September 1997 for additional 
development of the evidence.  The development requested on 
remand was completed, and the case was returned to the Board 
for continuation of appellate review.


FINDINGS OF FACT

1.  The veteran died in July 1995, at age 60, from pancreatic 
cancer; hypertension and type II diabetes mellitus were 
significant conditions contributing to death.

2.  At the time of his death, compensation had been granted, 
pursuant to section 1151, for postoperative peritoneal 
adhesions, then evaluated 40 percent disabling; compensation 
had also been granted, pursuant to section 1151, for 
postoperative residuals of a right ureteroureterostomy, then 
evaluated 10 percent disabling.

3.  At the time of his death, postoperative peritoneal 
adhesions were manifested primarily by extensive, recurrent 
colic pain from abdominal adhesions; chronic pain from 
peritoneal adhesions persisted following surgery for ruptured 
appendix and for drainage of an appendiceal abscess, and 
following surgery for lysis of adhesions; the disability was 
then productive of severe impairment.

4.  At the time of his death, postoperative residuals of a 
right ureteroureterostomy were manifested primarily by 
urinary frequency producing a daytime voiding interval 
between one and two hours.  

5.  Neither postoperative peritoneal adhesions nor 
postoperative residuals of a right ureteroureterostomy caused 
or aggravated a cerebrovascular accident.  

6.  The veteran was hospitalized at a VA medical facility 
from May 25, 1992 to June 6, 1992, for treatment of an 
appendiceal abscess/phlegmon.  He underwent a right 
hemicolectomy with ileostomy.  The right ureter was 
transected during abdominal surgery, and necessitated the 
performance of a ureteroureterostomy.  The veteran underwent 
a "take-down" of a prior ileostomy and lysis of abdominal 
adhesions at a VA medical facility in April 1993.

7.  There is no etiologic relationship between medical or 
surgical treatment rendered by VA and the inception of 
pancreatic cancer, hypertension or diabetes mellitus.

8.  Neither pancreatic cancer, hypertension, nor diabetes 
mellitus was present in service or during the first 
postservice year.

9.  Neither postoperative peritoneal adhesions nor 
postoperative residuals of a right ureteroureterostomy caused 
or aggravated pancreatic cancer, hypertension, or diabetes 
mellitus.

10.  Neither postoperative peritoneal adhesions nor 
postoperative residuals of a right ureteroureterostomy 
hastened the veteran's death or so debilitated him that he 
was less capable of resisting the diseases which caused and 
contributed to his death.

11. There is no causal relationship between medical or 
surgical treatment rendered by VA and the veteran's 
death.


CONCLUSIONS OF LAW

1.  A rating of 50 percent for postoperative peritoneal 
adhesions, for purposes of accrued benefits, is warranted.  
38 U.S.C.A. §§ 1155, 5107, 5121 (West 1991); 38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Code 7301 (1998).

2.  A rating of 20 percent for postoperative residuals of a 
right ureteroureterostomy, for purposes of accrued benefits, 
is warranted.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 1991); 
38 C.F.R. §§ 4.7, 4.115a (1998). 

3.  Residuals of a cerebrovascular accident are not 
proximately due to or the result of a disability, which was 
the subject of an award of section 1151 benefits during the 
veteran's lifetime, and as to this disorder there are no 
accrued benefits.  38 U.S.C.A. §§ 5107, 5121, (West 1991); 
38 C.F.R. § 3.310 (1998).

4.  Compensation pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for pancreatic cancer, for purposes of accrued 
benefits, is not warranted.  38 U.S.C.A. §§ 1151, 5107, 5121 
(West 1991); 38 C.F.R. § 3.358 (1998).

5. Pancreatic cancer, essential hypertension, or diabetes 
mellitus was not incurred in or aggravated by wartime 
service and may not be presumed to have been incurred in 
wartime service.  38 U.S.C.A.§§ 1101, 1110, 1112, 1113 
(West 1991); 38 C.F.R.§§ 3.307, 3.309 (1992).  

6. Pancreatic cancer, essential hypertension, or diabetes 
mellitus was not proximately due to or the result of a 
disability which was subject of an award of section 1151 
benefits during the veteran's lifetime.  38 C.F.R.§ 3.310 
(1998).  

7. A disability, which was the subject of an award of section 
1151 benefits during the veteran's lifetime, did not cause 
or contribute substantially or materially to the cause of 
the veteran's death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1998).

8. Dependency and indemnity compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 is not warranted.  
38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. § 3.358 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The death certificate shows that the veteran died in July 
1995 as a result of pancreatic cancer of three months 
duration.  Hypertension and diabetes mellitus were listed as 
other significant conditions contributing to death.  At the 
time of the veteran's death, he was in receipt of 
compensation, pursuant to the provisions of 38 U.S.C.A. 
§ 1151, for the following disabilities:  postoperative 
peritoneal adhesions, evaluated 40 percent disabling; and 
postoperative residuals of a right ureteroureterostomy, 
evaluated 10 percent disabling.

An examination was conducted in August 1951 for service 
entrance.  It was found that the veteran's blood pressure was 
140/86.  The cardiovascular system was evaluated as normal.  
A urinalysis was negative for sugar.  Service medical records 
make no reference to complaints, findings or treatment 
indicating the presence of pancreatic cancer, diabetes or 
hypertension.  When he was examined in December 1952 for 
service separation, blood pressure was 106/68.  The 
cardiovascular system was evaluated as normal.  A urinalysis 
was negative for sugar.

The veteran was hospitalized at a VA medical facility from 
February 1953 to March 1953.  He was treated for recurrent 
infectious hepatitis.  A general physical examination 
revealed that blood pressure was 135/85.  The liver was 
palpable and percussible.  There were otherwise no palpable 
abdominal organs or masses.  A urinalysis was negative for 
sugar.

The veteran was hospitalized at a VA medical facility from 
May 25, 1992 to June 6, 1992.  He presented with a complaint 
of a right lower quadrant mass associated with generalized 
abdominal pain, particularly in the right lower quadrant, as 
well as diarrhea and anorexia.  The veteran indicated that he 
had been in his usual state of good health until about 10 
days before, at which time he had experienced constipation 
after a large meal the prior night.  He also reported that he 
had lost from 10 to 15 pounds over the past ten or so days, 
and noted that weight loss was associated with a decrease in 
his energy level.  He denied abdominal surgery or similar 
problems in the past.

A CT scan of the abdomen revealed a heterogeneous soft tissue 
mass in the right lower quadrant, centered on the cecum.  The 
changes were nonspecific, but were thought to be consistent 
with a possible appendicitis with associated abscess or 
possibly a perforated colon cancer with an associated 
inflammatory reaction.  Because of these findings, he was 
taken emergently for surgery.

At surgery, it was found that the veteran had a thickened 
fibrotic posterior cecum with obliterated tissue planes along 
the right lower quadrant gutter, terminal ileum, and 
retroperitoneum.  It was felt that this was consistent with 
an appendiceal abscess/phlegmon.  Because of the difficulty 
dissecting in this area, given the gross inflammation, the 
right ureter was inadvertently transected.  Accordingly, a 
primary ureteroureterostomy was performed, with stent 
placement.  This was done without problems.  Overall, the 
veteran underwent a right hemicolectomy with ileostomy and a 
right ureteroureterostomy.  

The veteran's postoperative course was uncomplicated.  The 
skin had been left open initially because of infection 
associated with the ruptured appendix.  The veteran then 
underwent a delayed primary closure of the surgical wound 
several days postoperatively.  The skin edges were 
reapproximated, and delayed primary closure was successful 
except that the lower portion of the abdominal wound opened 
up again.  A drain was placed at the site of the 
ureteroureterostomy.  Initially, fluid drained; laboratory 
analysis indicated that the fluid was peritoneal fluid rather 
than a direct leak of urine into the periosteal cavity.  The 
drain at the site of the ureteroureterostomy was eventually 
discontinued without problems.

Prior to discharge, the veteran was able to ambulate easily.  
He did complain of some pain in his right groin.  He 
described this as a "pulling" pain and it appeared that it 
was consistent with the stent.  He remained afebrile during 
hospitalization.  He increased both his activity level and 
his exercise tolerance while in the hospital.  His ileostomy 
was working well and he had a bowel movement thorough the 
rectum prior to discharge.

VA outpatient records, dated from June 1992 to September 
1992, reflect the veteran's postoperative follow-up.  On June 
24, 1992, he reported that he felt well; he had normal bowel 
habits while by means of the ileostomy.  He indicated that, 
since surgery in May 1992, he had experienced increased 
frequency, urgency and occasional dysuria.  He denied 
hematuria, but indicated that he had nocturia.  He also 
denied fever, chills, nausea and vomiting.  Clinical 
inspection of the abdomen showed a nontender, well-healed 
surgical scar.  Tenderness of the right epididymis was 
detected.  The assessment was probable epididymitis.  On July 
24, 1992, the right stent was removed by the urology service.  
On September 3, 1992, urologic evaluation was normal, with no 
evidence of hydronephrosis or extravasation.

VA outpatient reports of October 1992 thorough February 1994 
reflect that the veteran voiced complaints of lower abdominal 
"pulling" pain and of groin pain.  In addition, when he was 
examined at a clinic in on January 4, 1993, blood pressure 
was three times recorded as in the range of the 160's 
systolic and the 80's diastolic.  The assessment was 
hypertension.

The veteran was hospitalized at a VA medical facility from 
April 19, 1993 to April 29, 1993.  He underwent lysis of 
adhesions with take-down and reconnection of an ileostomy via 
side-to-side anastomosis of the transverse colon to the 
terminal ileum.  It was reported that he experienced an 
embolic stroke of the right parietal hemisphere during 
hospitalization.  

A hearing was held before an RO hearing officer in January 
1994.  According to testimony, the veteran had experienced a 
"pulling" pain on the right side of his body ever since VA 
performed surgery to remove his appendix.  He stated that he 
had to take pain killers because of the severity of the pain, 
which pulled his body to one side.  He remarked that he used 
a cane and crutches, in order to remain in an upright 
position.  He reported that he urinated about ten to twelve 
times in a 24-hour period.

The veteran was afforded a VA urological examination in 
February 1994.  An account of the veteran's history indicated 
that he had done relatively well following abdominal surgery 
in May 1992, with the exception of chronic right lower 
abdominal pain and groin pain.  Pain had reportedly radiated 
to the right flank, at one time reaching the right testicle.  
He had taken numerous analgesics.  He had used TENS units to 
no avail.  The diagnosis was chronic right groin, testicular 
and lower abdominal discomfort, most likely consistent with 
chronic abdominal adhesions or with shortening of the deep 
abdominal muscles.

A statement, dated in June 1994, was provided by the VA 
surgeon who performed the veteran's abdominal surgery in May 
1992.  The physician observed that, at surgery, it was found 
that the veteran had extensive inflammation in his right 
lower quadrant; inflammation went into the retroperitoneum 
and involved the right ureter, which was transected and 
primarily repaired over a stent.  The right side of the colon 
was involved with this inflammatory mass and was resected.  
An ileostomy was placed to prevent anastomotic breakdown and 
recurrence of peritonitis.  The veteran tolerated the initial 
operation well, but complained of a "pulling" sensation in 
the right lower quadrant, extending into the testicle, that 
persisted even after the right ureteral stent was removed.  

The physician continued by noting that the veteran underwent 
lysis of adhesions, reconnection of the ileostomy to the 
colon, and an ilioinguinal nerve block.  On the second 
operative day, he complained of left-sided weakness.  A CT 
scan was performed and showed that he had suffered a stroke.  

It was further related that the veteran had been seen most 
recently in June 1994, for evaluation of "pulling" pain of 
the abdomen and groin.  At that time, he was using crutches 
because of residual gait difficulty.  No hernia was evident 
in the left or right groin, nor was the veteran tender in the 
testicle or epididymis.  The impression was that the 
"pulling" sensation in the right lower quadrant was 
secondary to adhesions that had formed after the last 
operation.  Further abdominal surgery was not recommended, 
since the veteran did not have signs or symptoms of bowel 
obstruction, including nausea, vomiting, and peritonitis.  

Another statement, also dated in June 1994, was provided by a 
VA physician, the chief of a physical medicine and 
rehabilitative service.  He referred to the veteran's 
significant right-sided groin pain, presumably on the basis 
of abdominal adhesions, which had developed following surgery 
for an ileostomy and ureteral repair.  The pain was greatly 
exacerbated by walking or prolonged standing in an erect 
position.  The veteran was able to walk approximately 1/4 mile 
before he had to stop because of the pain.

The physician further noted that the veteran's type of 
physical impairment, although limiting mobility, did not 
usually create major disability.  However, in the veteran's 
case, it had done so.  This was because walking played an 
especially prominent role in the veteran's life.  In this 
regard, the veteran had worked for twenty years as a "timber 
cruiser," someone who spent all day walking through the 
woods selecting trees for lumbering.  In his spare time, the 
veteran's principal activities had been hunting and hiking, 
pursuits which also involved long distance ambulation.  The 
veteran was now unable to perform the job or most of the 
leisure activities he loved.  The physician's assessment was 
that the level of the veteran's disability was far greater 
than would ordinarily be expected from as condition such as 
his.

A VA general medical examination was performed in August 
1994.  According to the veteran's history, he had experienced 
disabling pain following two abdominal surgeries.  Abdominal 
pain had become progressively worse and made it very 
difficult for the veteran to walk.  He had required crutches, 
and now a cane.  He could walk only short distances and stand 
for only brief periods of time.  The abdominal pain was 
always present, even when he lay down.  He indicated that he 
had suffered a stroke following the second abdominal surgery.  
Currently, he complained of right groin and hypogastric pain, 
and right lower abdominal pain.  

On examination, it was found that the veteran was 5 feet, 7 
inches tall, and weighed 185 pounds (maximum weight in the 
past year had been 195 pounds).  Build and state of nutrition 
were normal.  On palpation, tenderness was noted from the 
right lower quadrant to the hypogastrium area in the midline.  
No masses or organomegaly was detected.  There was a midline 
scar and a scar in the right lower quadrant at the site of 
the colostomy reduction.  There was no hernia present.  The 
diagnoses included symptoms consistent with abdominal 
adhesions with an abdominal pain syndrome; and 
cerebrovascular accident, possibly related to the surgeries, 
secondary to anesthesia and recovery time.

A VA orthopedic examination was performed in November 1994.  
The veteran again complained of a "pulling" sensation in 
the right groin.  He denied fevers, chills, nausea or 
vomiting.  It was found that he ambulated with an antalgic 
gait, with the aid of a crutch, favoring his right side.  
There was no obvious tissue loss in comparing his right lower 
extremity with his left lower extremity.  No muscle 
herniations were detected.  He had a well-healed midline 
scar, measuring approximately 23 cm in length.  He also had a 
well-healed scar over the previous ileostomy site in the 
right lower quadrant.  There was no evidence of any 
adhesions.  He had point tenderness to palpation over the 
right ilioinguinal region near the midline.  This was near 
the external ring.  There was no evidence of any damage to 
tendons.  Clinical inspection further involved range of 
motion studies of the hips, knees and ankles and lower 
extremity strength and reflex testing.  The diagnoses were 
abdominal adhesions, status post appendectomy, ileostomy, and 
ureteral repair in May 1992, with status post lysis of 
adhesions in 1993; and possible neuroma of the ilioinguinal 
or iliohypogastric nerve on the right.  The examiner remarked 
that no orthopedic impairment was evidenced.

The veteran was treated at a VA medical facility from January 
1995 to February 1995.  He was admitted for management of 
chronic right lower quadrant pain.  In a review of medical 
history, the veteran reported that he had experienced 
increasing thirst and frequency of urination, as well as 
unintentional weight loss of about 12 pounds since September 
1994.  During hospitalization, he was diagnosed as having 
noninsulin dependent diabetes mellitus.

The veteran was hospitalized at a VA medical facility in 
April 1995.  He reported a constant, gnawing abdominal pain, 
localized to the subcostal margin on the left side.  The pain 
had been noted for the past two days and was described as 
different in character from the chronic abdominal pain 
secondary to multiple abdominal surgeries.  A CT scan of the 
abdomen revealed a pancreatic mass.  Adenocarcinoma was 
suspected.

The report of terminal hospitalization reflects that the 
veteran was admitted to a VA medical facility in June 1995.  
The primary diagnosis was end-stage pancreatic carcinoma.  
The veteran was admitted for pain control and hydration.  He 
died in July 1995.

The RO requested a VA urological examiner to review the 
record and provide an opinion as to any relationship between 
pancreatic cancer and the veteran's abdominal adhesions 
secondary to surgery, and his condition, classified as status 
post right ureteroureterostomy with repair.  In a report, 
dated in December 1996, the examiner acknowledged review of 
the entire claims folder.  The examiner observed that, even 
though the veteran had undergone many abdominal surgeries, 
the medical literature provided no evidence that such 
surgeries were a cause of cancer of the pancreas.  Further, 
the examiner remarked that the etiology of pancreatic cancer 
was unknown.  It was the examiner's opinion that veteran's 
cancer of the pancreas was not related to the multiple 
abdominal surgeries that had been performed.

The Board's September 1997 remand order directed the RO to 
obtain original VA medical records, including the complete 
records of the veteran's hospitalization from May 25, 1992 to 
June 6, 1992.  The records requested, dated from 1953 to 
1995, have been associated with the claims folder. They 
include complete hospital clinical records of the veteran's 
treatment from May 25, 1992 to June 6, 1992.  

Additionally, the Board September 1997 remand order directed 
that physicians review the record and provide various 
opinions.  Specifically, physicians were to answer questions 
regarding the etiology of the various medical conditions 
which are the subject of this appeal.

A VA cardiovascular physician provided a report in February 
1998 in response to questions posed in the Board's remand 
order regarding the causality of medical events in the 
veteran's case.  She noted that the medical record had been 
reviewed.  Her report points out that there is no evidence in 
the medical literature to support the claim that the 
veteran's pancreatic cancer was causally related to his 
abdominal surgery.  In addition, there was no evidence that 
his hypertension was related to his abdominal surgery.  
Further, she observed that, while diabetes mellitus is more 
common in patients with pancreatic cancer compared to the 
general population, and the diagnosis of diabetes mellitus 
often precedes the cancer diagnosis by less than three 
months, there is no evidence to support the claim that the 
veteran's diabetes mellitus is causally related to his 
abdominal surgery.

In summary, the physician stated that there was no evidence 
to support the claim that the veteran's pancreatic cancer, 
hypertension, or type II diabetes mellitus was the unintended 
or uncertain consequence of VA medical treatment during the 
hospitalization which began in May 1992 or is causally 
related to his abdominal adhesions or ureteroureterostomy.

A VA gastroenterological physician, provided a report in 
March 1998 in response to questions posed in the Board's 
remand order regarding the causality of medical events in the 
veteran's case.  The examiner acknowledged review of the 
veteran's medical record.  

The physician noted that the veteran was admitted in April 
1993 for elective "take-down" (removal) of a prior existing 
ileostomy (opening of bowel to skin).  At that time, he had a 
history of hypertension and use of tobacco (risk factors for 
stroke).  He had no history of prior neurologic events.  
There was no evidence of a prior stroke on examination and 
the veteran had no observable signs of arterial narrowing in 
the neck (a bruit).  Surgery was uncomplicated and the 
operative anesthesia note shows no abnormal drop in blood 
pressure at any time.  Two days after surgery, the veteran 
experienced weakness on the left side .  Thorough evaluation 
showed that he had had a small stroke and that the cause of 
his stroke in 1994 was atherosclerosis (hardening of the 
arteries) in the neck; the surgery was not the cause of the 
stroke.

The physician went on to note that, in 1995, the veteran was 
admitted for terminal care of pancreatic cancer.  He went on 
to die of cancer.  The immediate cause of death was metabolic 
failure.  The physician concluded that, at no time, were 
abdominal adhesions (removed at surgery in 1994), urologic 
problems (also corrected) or the prior stroke related to any 
of the events that involved the veteran's care prior to 
death. 

II.  Legal Analysis

The Board notes that the appellant's claims are "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, she has presented claims which are 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

Upon the death of a veteran, periodic monetary benefits to 
which he/she was entitled on the basis of evidence in the 
file at date of death, and due and unpaid for a period not 
more than 2 years prior to death, may be paid to the living 
person first listed as follows:  (1) His/Her spouse, (2) 
His/Her children, (3) His/Her dependent parents.  38 U.S.C.A. 
§ 5121 (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a) (1998).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).

In addition, certain chronic diseases, including malignant 
tumors, diabetes mellitus, and essential hypertension, may be 
presumed to have been incurred during wartime service if they 
first become manifest to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

To establish service connection for the veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause the veteran's death.  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For the 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1998).

In Gardner v. Derwinski, 1 Vet.App. 584 (1991), the Court 
invalidated 38 C.F.R. § 3.358(c)(3), on the grounds that that 
section of the regulation, which included an element of 
fault, did not properly implement the statute.  The 
provisions of 38 C.F.R. § 3.358, excluding section (c)(3), 
remained valid.  See Brown v. Gardner, 115 S. Ct. 552, 556 
n.3 (1994).  In pertinent part, 38 U.S.C.A. § 1151 provides 
that where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or death, 
compensation shall be awarded in the same manner as if such 
disability or death were service-connected.

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part, that in determining if 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
for the continuance or natural progress of disease or 
injuries for which the hospitalization, etc., was authorized.  
In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of hospitalization, 
medical or surgical treatment, it will be necessary to show 
that the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith.  38 C.F.R. 
§ 3.358 (b), (c) (1).

38 C.F.R. § 3.358 (c)(3) (1998) now 
provides as follows:  Compensation is not 
payable for the necessary consequences of 
medical or surgical treatment or 
examination properly administered with 
the express or implied consent of the 
veteran, or, in appropriate cases, the 
veteran's representative. "Necessary 
consequences" are those which are certain 
to result from, or were intended to 
result from, the examination or medical 
or surgical treatment administered.

A.  Increased Rating for Postoperative Peritoneal Adhesions, 
for Purposes of Accrued Benefits

A noncompensable rating is warranted for mild adhesions of 
the peritoneum.  A 10 percent rating is warranted for 
moderate adhesions of the peritoneum; pulling pain on 
attempting work or aggravated by movements of the body, or 
occasional episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal distention.  
A 30 percent rating is warranted for moderately severe 
adhesions of the peritoneum; partial obstruction manifested 
by delayed motility of barium meal and less frequent and less 
prolonged episodes of pain.  A 50 percent rating is warranted 
for severe adhesions of the peritoneum; definite partial 
obstruction shown by X-ray, with frequent and prolonged 
episodes of severe colic distention, nausea or vomiting, 
following severe peritonitis, ruptured appendix, perforated 
ulcer, or operation with drainage.  Note:  Ratings for 
adhesions will be considered when there is history of 
operative or other traumatic or infectious (intraabdominal) 
process, and at least two of the following:  disturbance of 
motility, actual partial obstruction, reflex disturbances, 
presence of pain.  38 C.F.R. § 4.114, Diagnostic Code 7301 
(1998). 

The appellant asserts that a higher rating should have been 
granted for postoperative peritoneal adhesions.  A review of 
the record demonstrates that the veteran underwent abdominal 
surgery in May 1992 because of an abscess of the appendix.  
At surgery, extensive abdominal inflammation was found 
because of the extent of the appendiceal rupture.  
Postoperatively, the veteran experienced a great deal of 
chronic abdominal and groin pain, which examiners found to be 
referable to adhesions from abdominal surgery.  He required a 
second procedure in April 1993, in an attempt to release 
abdominal adhesions.  It appears that the second procedure 
was only partially successful, in that the veteran, 
thereafter, continued to complain of persistent abdominal 
pain of such magnitude that he felt it pulling his body to 
one side. 

In this case, there is a history of ruptured appendix and 
severe peritonitis, followed by extensive abdominal pain and 
adhesions.  A longitudinal review of the record indicates 
that postoperative residuals of peritoneal adhesions more 
nearly approximates the rating criteria which reflect severe 
disability rather than moderately severe disability.  
38 C.F.R. § 4.7 (1998).  Resolving the benefit of the doubt 
in the appellant's favor, the Board concludes that assignment 
of a 50 percent rating was warranted for postoperative 
peritoneal adhesions for two years prior to the veteran's 
death and at the time of the veteran's death.  38 U.S.C.A. 
§ 5107 (West 1991).  


B.  Increased Rating for Postoperative Residuals of a Right 
Ureteroureterostomy, for Purposes of Accrued Benefits

Damage to a ureter may be evaluated on the basis of 
hydronephrosis.  A 10 percent evaluation is warranted for 
hydronephrosis, mild; only an occasional attack of colic, not 
infected and not requiring catheter drainage.  A 20 percent 
evaluation is warranted for hydronephrosis, moderate; 
frequent attacks of colic, requiring catheter drainage.  38 
C.F.R. § 4.115a, Diagnostic Code 7509.  (Criteria in effect 
prior to September 8, 1994.  Despite certain revisions in 
regulations for evaluating genitourinary disorders, the same 
criteria remained in effect for evaluating damage to the 
ureter, pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7509, 
effective on and after September 8, 1994).

In addition, the revised rating criteria provides that 
diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The following section 
provides descriptions of various levels of disability in each 
of these symptom areas.  Where diagnostic codes refer the 
decisionmaker to these specific areas dysfunction, only the 
predominant area of dysfunction shall be considered for 
rating purposes.  Since the areas of dysfunction described 
below do not cover all symptoms resulting from genitourinary 
diseases, specific diagnoses may include a description of 
symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a 
(1998).

Damage to the ureter may be evaluated on the basis of urinary 
frequency.  A 10 percent evaluation is warranted for urinary 
frequency, where there is a daytime voiding interval between 
two and three hours, or; awakening to void two times per 
night.  A 20 percent evaluation is warranted where there is a 
daytime voiding interval between one and two hours, or; 
awakening to void three to four times per night.  

The appellant asserts that a higher rating should have been 
granted for postoperative residuals of a right 
ureteroureterostomy.  A review of the record demonstrates 
that the veteran's right ureter was inadvertently cut during 
the extensive abdominal surgery performed in May 1992.  A 
stent was temporarily placed, and later removed; portions of 
the transected right ureter were successfully repaired.  

Although the veteran developed persistent abdominal pain 
postoperatively, the medical evidence indicates that the pain 
stemmed from abdominal adhesions, rather than from colic 
resulting from damage to or obstruction of a ureter.  There 
is no indication from the record that he developed chronic 
dysfunction of ureter resulting in urinary tract infection or 
requiring catheter drainage.  Accordingly, no basis was 
provided for assignment of a higher evaluation for damage to 
the ureter, on the basis of hydronephrosis, under either the 
old or the revised rating criteria.  

Nevertheless, postoperatively, the veteran reported that he 
experienced increased frequency of urination.  In testimony 
provided about one year before his death and which the Board 
finds credible, the veteran indicated that he urinated about 
10 to 12 times during the period of about 12 hours when he 
was awake.  This corresponds to a daytime voiding interval 
between one and two hours, and supports assignment of a 20 
percent evaluation under the revised criteria for rating 
genitourinary disorders.

The regulations pertaining to the evaluation of the veteran's 
genitourinary disorder changed during the pendency of the 
appeal.  When regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to a decision on his claim under the 
criteria which are most favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that the 
revised criteria for rating genitourinary disorders are, in 
this case, more favorable to the appellant than the former 
criteria.

Resolving the benefit of the doubt in the appellant's favor, 
the Board concludes that evidence in the file at the time of 
the veteran's death demonstrates a disability picture which 
more nearly approximated the criteria for assignment of a 20 
percent rating for postoperative residuals of a right 
ureteroureterostomy, for purposes of accrued benefits.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.7 (1998).  


C.  Secondary Service Connection for Residuals of a 
Cerebrovascular Accident, for Purposes of Accrued Benefits

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a) (1998).

It is asserted that secondary service connection should be 
granted for stroke residuals, since the veteran suffered a 
stroke as a result of treatment provided for disabilities for 
which compensation benefits have been granted.  As previously 
noted, compensation benefits had been granted, pursuant to 
38 U.S.C.A. § 1151, for abdominal adhesions and for status 
post ureteroureterostomy, both conditions having resulted 
from treatment rendered by VA.  


A review of the medical evidence discloses that the veteran 
initially underwent extensive abdominal surgery at a VA 
medical facility in May 1992; thereafter, he experienced 
significant postoperative abdominal discomfort, and in April 
1993, VA performed another surgical procedure, a lysis of 
abdominal adhesions.  He suffered a stroke about two days 
after he underwent the lysis of adhesions.  Crucial to the 
disposition of the issue of secondary service connection, in 
this case, is whether the VA surgical procedure actually 
produced the stroke or whether the stroke merely occurred 
shortly thereafter, but was not causally related to the lysis 
of adhesions.  

The Board has taken careful note of a statement from a VA 
physician who examined the veteran in August 1994.  The 
physician was of the opinion that the veteran's 
cerebrovascular accident was "possibly" related to VA 
surgery, in particular as a consequence of the effect of 
anesthesia and of the recovery time (presumably a recovery 
time of a relatively prolonged duration) following the lysis 
of adhesions.  Although the report of the August 1994 
examination relates the veteran's postoperative medical 
history, the physician does not specify whether that history 
was based on the veteran's account or on the physician's 
review of the claims folder.  Further, the physician did not 
explicitly determine the existence of a causal relationship 
between VA surgery and the stroke; rather, his choice of the 
term, "possibly," suggests, at best, a tentative 
endorsement of such a relationship.

In view of the degree of ambiguity in the August 1994 report 
provided by the VA physician, the Board sought further 
development of the question of a potential secondary 
relationship between VA treatment of any conditions for which 
compensation has been granted, and the stroke which the 
veteran suffered shortly after undergoing lysis of adhesions.  
A VA physician, who verified having reviewed the claims 
folder, specifically ruled out a causal relationship between 
VA treatment rendered for any conditions for which 
compensation has been granted, and the stroke which the 
veteran had about two days after the lysis of adhesions.  

The physician's opinion indicates that the review of the 
veteran's medical records included an investigation of the 
veteran's cerebrovascular and neurological status prior to 
surgery, as well as details of the operative and anesthesia 
notes.  The physician concluded that the stroke had resulted 
from a hardening of the arteries, a condition present prior 
to surgery, rather than from the effects of the surgery.  In 
sum, the physician's report ruled out a causal relationship 
between the operation, including the administration of 
anesthesia, and the stroke which occurred, coincidentally, 
thereafter.  Furthermore, implicit in the physician's 
observations is that VA surgery did not produce any increase 
in severity of the cerebrovascular disease, already present, 
when surgery was performed.  

For the reasons discussed above, the Board determines that 
greater probative value attaches to the March 1998 medical 
opinion than to the August 1994 medical opinion.  The Board 
concludes that VA treatment of conditions for which 
compensation had been granted, pursuant to section 1151, did 
not cause a stroke or aggravate preexisting cerebrovascular 
disease such that the veteran suffered a stroke.  
Accordingly, the claim for secondary service connection for a 
residuals of a cerebrovascular accident, for purposes of 
accrued benefits, is denied.

D.  Compensation Benefits Pursuant to the Provisions of 
38 U.S.C.A. § 1151 for Pancreatic Cancer, Claimed to be due 
to VA Surgeries, for Purposes of Accrued Benefits

The appellant asserts that pancreatic cancer was an 
unintended or uncertain consequence of medical treatment 
which VA rendered to the veteran during his lifetime; in 
particular, that pancreatic cancer bears some relationship to 
the extensive surgeries VA performed to correct an 
appendiceal abscess in May 1992, and to the subsequent 
surgery in April 1993 to correct abdominal adhesions produced 
by the May 1992 procedure.  At the outset, the Board notes 
that the amended regulation, discussed in the introduction 
portion of this decision and which remains applicable in this 
case, no longer requires negligence, fault or accident as a 
prerequisite to the grant of compensation benefits pursuant 
to the provisions of 38 C.F.R. §1151.  However, governing 
criteria still require an evidentiary showing that the 
veteran's pancreatic cancer resulted from VA treatment.

The pancreas is an organ of the abdominal cavity, and the 
veteran, during his lifetime, underwent extensive abdominal 
surgery.  In view of the veteran's surgical treatment by VA, 
the Board sought further development of the evidence in order 
to determine what, if any, relationship existed between VA 
surgeries and the development of pancreatic cancer.  

A VA physician, who verified review of the veteran's claims 
folder, specifically determined that there was no evidence to 
support the allegation that the veteran's pancreatic cancer 
was the unintended or uncertain consequence of VA medical 
treatment.  At bottom, the appellant's contention about a 
relationship between the veteran's pancreatic cancer and his 
treatment by VA amounts to an opinion about a matter of 
medical causation.  As a lay person, she is not competent to 
offer an opinion about a matter requiring medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the claim for section 1151 benefits for pancreatic cancer, 
allegedly the result of VA treatment, is denied on the basis 
of the VA medical opinion noted above.

E.  Service Connection for the Cause of the Veteran's Death

The medical evidence establishes that the pancreatic cancer 
was the disease which caused the veteran's death, while 
hypertension and diabetes were conditions contributing to his 
death.  It is clear from the evidence of record that none of 
the conditions causing or contributing to death had its onset 
during service or during the first postservice year, and it 
is not otherwise contended.  Rather, the appellant asserts 
that either pancreatic cancer, hypertension or diabetes is 
etiologically related to the conditions for which 
compensation has been granted pursuant to 38 U.S.C.A. § 1151.  
For purposes of the claim seeking service connection for the 
cause of death, service connection for the cause of death may 
be granted for a condition causing or contributing to death, 
if that condition developed secondary to a condition for 
which compensation benefits have been granted pursuant to 
38 U.S.C.A. § 1151.  In this case, those conditions are the 
residuals of abdominal adhesions and status post right 
ureteroureterostomy.


Here, the Board specifically obtained medical opinion to 
address any potential etiological relationship between 
residuals of abdominal adhesions and status post 
ureteroureterostomy and any of the conditions causing or 
contributing to death.  Two VA physicians, who reviewed the 
veteran's medical history, specifically ruled out any 
etiological connection between the conditions for which 
compensation has been granted, and the veteran's fatal 
pancreatic cancer, the immediate cause of his death, or to 
the hypertension or diabetes which contributed to his death.  
Furthermore, there is no indication from the remarks of 
either physician to suggest that any condition, for which 
compensation had been granted, so weakened the veteran that 
it left him less capable of resisting the effects of any of 
the conditions which resulted in his death or which 
contributed to his death.  Accordingly, the claim for service 
connection for the cause of the veteran's death is denied.

F.  DIC Benefits Pursuant to the Provisions of 38 U.S.C.A. 
§ 1151.

Here, the appellant's DIC claim involves a determination of 
the question of whether the veteran's death was caused by VA 
treatment of any disorder which was not the subject of grant 
of section 1151 benefits during the veteran's lifetime or 
which might become the subject of an award of service 
connection or of 1151 benefits on an accrued basis following 
his death.  As previously discussed, the evidence does not 
establish that pancreatic cancer, for which section 1151 
benefits have been denied, resulted from treatment rendered 
by VA.  In addition, there is no medical evidence 
demonstrating that hypertension or diabetes, the conditions 
which contributed to the veteran's death, were in any way 
related to treatment rendered by VA.  

As to the purported relationship between VA treatment and any 
condition producing death, medical opinion has been obtained 
which specifically rules out such a relationship.  The 
appellant's unsupported assertion, which relates to a matter 
of medical causation, remains the only evidence linking VA 
treatment to any of the conditions resulting in or 
contributing to the veteran's death.  As previously noted, 
she is not competent, as a lay person, to offer an opinion 
about the etiology of a disorder.  See Espiritu.  
Accordingly, DIC benefits pursuant to section 1151 are denied 
based on the medical evidence and medical opinions of record.



ORDER

Entitlement to a 50 percent evaluation for postoperative 
peritoneal adhesions, for purposes of accrued benefits, is 
granted, subject to governing criteria pertaining to the 
payment of monetary awards. 

Entitlement to a 20 percent evaluation for postoperative 
residuals of a right ureteroureterostomy, for purposes of 
accrued benefits, is granted, subject to governing criteria 
pertaining to the payment of monetary awards.

Entitlement to secondary service connection for residuals of 
a cerebrovascular accident, for purposes of accrued benefits, 
is denied.

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for pancreatic cancer, for 
purposes of accrued benefits, is denied.

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

